
	
		II
		111th CONGRESS
		1st Session
		S. 1325
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend and modify the section 45 credit for refined coal from steel industry
		  fuel, and for other purposes.
	
	
		1.Permanent extension and
			 modification of section 45 credit for refined coal from steel industry
			 fuel
			(a)Credit
			 period
				(1)In
			 generalSubclause (II) of
			 section 45(e)(8)(D)(ii) of the Internal Revenue Code of 1986 (relating to
			 modifications) is amended to read as follows:
					
						(II)Credit
				periodIn lieu of the 10-year
				period referred to in clauses (i) and (ii)(II) of subparagraph (A), the credit
				period shall be the period beginning on the date that the facility first
				produces steel industry fuel that is sold to an unrelated person after the date
				of the enactment of this
				subclause.
						.
				(2)Conforming
			 amendmentSection 45(e)(8)(D)
			 of such Code is amended by striking clause (iii) and by redesignating clause
			 (iv) as clause (iii).
				(b)Extension of
			 placed-in-service dateSubparagraph (A) of section 45(d)(8) of the
			 Internal Revenue Code of 1986 (defining refined coal production facility) is
			 amended—
				(1)by striking (or any modification to
			 a facility), and
				(2)by striking 2010 and
			 inserting 2011.
				(c)Clarifications
				(1)Steel industry
			 fuelSubclause (I) of section
			 45(c)(7)(C)(i) of the Internal Revenue Code of 1986 (defining steel industry
			 fuel) is amended by inserting or a blend of coal and petroleum
			 coke after on coal.
				(2)Ownership
			 interestSection 45(d)(8) of
			 such Code (defining refined coal production facility) is amended by adding at
			 the end the following new flush sentence:
					
						With
				respect to a facility producing steel industry fuel, no person (including a
				ground lessor, customer, supplier, or technology licensor) shall be treated as
				having an ownership interest in the facility or as otherwise entitled to the
				credit allowable under subsection (a) with respect to such facility if such
				person’s rent, license fee, or other entitlement to net payments from the owner
				of such facility is measured by a fixed dollar amount or a fixed amount per
				ton, or otherwise determined without regard to the profit or loss of such
				facility..
				(3)Production and
			 saleSubparagraph (D) of section 45(e)(8) of such Code (relating
			 to special rule for steel industry fuel), as amended by subsection (a)(2), is
			 amended by redesignating clause (iii) as clause (iv) and by inserting after
			 clause (ii) the following new clause:
					
						(iii)Production
				and saleThe owner of a facility producing steel industry fuel
				shall be treated as producing and selling steel industry fuel where that owner
				manufactures such steel industry fuel from coal or a blend of coal and
				petroleum coke to which it has title. The sale of such steel industry fuel by
				the owner of the facility to a person who is not the owner of the facility
				shall not fail to qualify as a sale to an unrelated person solely because such
				purchaser may also be a ground lessor, supplier, or
				customer.
						.
				(d)Specified
			 credit for purposes of alternative minimum tax exclusionSubclause (II) of section 38(c)(4)(B)(iii)
			 of the Internal Revenue Code of 1986 (relating to specified credits) is amended
			 by inserting (in the case of a refined coal production facility
			 producing steel industry fuel, during the credit period set forth in section
			 45(e)(8)(D)(ii)(II)) after service.
			(e)Effective
			 dates
				(1)In
			 generalThe amendments made
			 by subsections (a), (b), and (d) shall take effect on the date of the enactment
			 of this Act.
				(2)ClarificationsThe amendments made by subsection (c) shall
			 take effect as if included in the amendments made by the Energy Improvement and
			 Extension Act of 2008.
				
